IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT KNOXVILLE

                STATE OF TENNESSEE v. CHARLES CHESTEEN

                  Direct Appeal from the Criminal Court for Cocke County
                         No. 7221, 7222   Kindall T. Lawson, Judge



                     No. E1999-00910-CCA-R3-CD - Decided June 8, 2000



JUDGE TIPTON concurring.

         I concur in the results reached and most of the reasoning used in the majority opinion.
However, I respectfully disagree with its conclusion that the minor victims were particularly
vulnerable because of their age as contemplated by Tenn. Code Ann. § 40-35-114(4). In my opinion,
the fact that the defendant, as clerk and master, had control over the minors’ funds because they were
minors rendered them no more vulnerable than any other litigant or party whose funds had been paid
into court or otherwise put within the control of the clerk and master. I would not apply
enhancement factor (4) to the offense of embezzlement in an official capacity.